--------------------------------------------------------------------------------

Exhibit 10.2
 
AMENDMENT TO ESCROW AGREEMENT
 
THIS AMENDMENT TO ESCROW AGREEMENT (this "Amendment") is made as of October 31,
2013 by and among CHARLIE NEWELL, a resident of Kansas ("Seller
Representative"), LMI AEROSPACE, INC., a Missouri corporation ("Purchaser"), and
DEUTSCHE BANK NATIONAL TRUST COMPANY, a national banking association, a
wholly-owned subsidiary of Deutsche Bank AG, as escrow agent (the "Escrow
Agent").


A.          Seller Representative, Purchaser and Escrow Agent entered into an
Escrow Agreement, dated as of December 28, 2012 (the "Escrow Agreement") in
connection with that certain Membership Interest Purchase Agreement dated
December 5, 2012 (the "Purchase Agreement").


B.           The parties desire to modify the terms of the Escrow Agreement as
set forth in this Amendment.


NOW, THEREFORE, in consideration of the premises and for good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged by
each party hereto, the parties agree as follows:


Section 1.               Definitions.  Capitalized terms used herein and not
otherwise defined herein or in the Escrow Agreement shall have the meanings
ascribed thereto in the Purchase Agreement.
 
Section 2.               Amendments to Escrow Agreement.  It is the intent of
the parties that all references in the Escrow Agreement to "June 30, 2014" be
changed to "September 30, 2014".  Specifically, (i) Section 4 of the Escrow
Agreement is hereby amended by deleting the reference to "June 30, 2014" therein
and substituting, in lieu thereof, "September 30, 2014", and (ii) Section 5 of
the Escrow Agreement is hereby amended by deleting the reference to "June 30,
2014" therein and substituting, in lieu thereof, "September 30, 2014".
 
Section 3.              Release of Funds. Seller Representative and Purchaser
hereby instruct Escrow Agent to disburse, and Escrow Agent agrees to disburse,
the amount of Five Million Dollars ($5,000,000) from the Escrow Funds (the
"Disbursed Amount") and to deliver such Disbursed Amount to the persons named
below in the amounts set forth opposite each of their names, such disbursement
to be made pursuant to wire transfer instructions delivered to the Escrow Agent
by each of the receiving parties or, if no such instructions are received by
Escrow Agent within five (5) days after the date of this Amendment, by delivery
of certified check:
 
Name
 
Amount
 
Seller Representative
 
$
3,857,000
 
LMI Aerospace
 
$
1,143,000
 
TOTAL
 
$
5,000,000
 




--------------------------------------------------------------------------------



Section 4.             Reaffirmation of Escrow Agreement.  The parties hereto
each acknowledge and affirm that the Escrow Agreement, as hereby amended, is
hereby ratified and confirmed in all respects and all terms, conditions and
provisions of the Escrow Agreement, except as amended by this Amendment, shall
remain unmodified and in full force and effect.  All references in any document
or instrument to the Escrow Agreement are hereby amended and shall refer to the
Escrow Agreement as amended hereby.
 
Section 5.                Miscellaneous
 
(a)         Counterparts.  This Amendment may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same instrument.  Delivery of the
executed counterpart of this Amendment by telecopy or electronic mail shall be
as effective as delivery of a manually executed counterpart to this Agreement.
 
(b)         Captions.  Section captions used in this Amendment are for
convenience only, and shall not affect the construction of this Amendment.
 
(c)         Entire Agreement.  The Escrow Agreement as amended by this Amendment
embodies the entire agreement and understanding among the parties hereto and
supersedes all prior or contemporaneous agreements and understandings of such
Persons, verbal or written, relating to the subject matter hereof.
 
Section 6.               Governing Law.  This Amendment shall be governed by and
construed in accordance with the laws of the State of New York without reference
to the principles of conflict of laws.


[Remainder of page intentionally left blank; signature page to follow.]
-2-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.


 
SELLER REPRESENTATIVE:
 
 
 
 
 
 
/s/ Charles M. Newell
 
 
 
Charlie Newell, Seller Representative
 
 
 
 
 
 
PURCHASER:
 
 
 
 
 
 
LMI AEROSPACE, INC.
 
 
 
 
 
 
By:
/s/  Ronald S. Saks
 
 
 
Name: Ronald S. Saks
 
 
 
Title:   Chief Executive Officer
 
 
 
 
 
 
ESCROW AGENT:
 
 
 
 
 
 
DEUTSCHE BANK NATIONAL TRUST COMPANY,
 
as Escrow Agent
 



 
Signature page to Amendment to Escrow Agreement

--------------------------------------------------------------------------------